Citation Nr: 1643213	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support on or before the Appellant's 18th birthday.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to November 1970.  The Veteran died in November 2010 and the Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  The appeal was subsequently transferred to the VA Regional Office in Los Angeles, California. 

The Appellant testified before the undersigned Veterans Law Judge (VLJ) during a videoconference in March 2014 in support of his claim.  A transcript of the hearing has been associated with the electronic claims file.  During the hearing, the undersigned Veterans Law Judge identified the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  The Appellant, through his testimony and questioning by the undersigned VLJ and the Appellant's representative, demonstrated actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

This case was previously remanded by the Board in February 2015 for further development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the remand directives by obtaining outstanding Social Security Administration (SSA) records and an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

Since the February 2015 remand, the Appellant's paper claims file was scanned and the case has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Notably, there are two September 2015 VA opinions of record.  The most recent VA examination report and opinion is the adequate report and it is found in Virtual VA, not VBMS. 

The Board acknowledges that the Appellant submitted evidence in support of his claim in October 2015 without a waiver of AOJ review; however, as the evidence is duplicative of evidence already in the file, the Appellant is not prejudiced by the Board proceeding to adjudicate the claim. 


FINDINGS OF FACT

1.  The Appellant was born in September 1978 and attained the age of 18 in September 1996.

 2.  The Appellant was not permanently incapable of self-support by reason of mental or physical defect at the date of his attaining the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the "helpless child" of the Veteran based on permanent incapacity for self-support at the age of 18 are not met for purposes of payment of dependency and indemnity compensation (DIC).  38 U.S.C.A. §§ 101 (4), 103, 1318, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The remaining development in this case will be discussed below. 

II.  Analysis

In this case, the Appellant contends that he was totally and permanently disabled by the age of 18.  After reviewing the record, the Board finds that the preponderance of the evidence is against the claim. 

The "child" of a deceased veteran is entitled to dependency and indemnity compensation (DIC) when the veteran was, at the time of his death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling for a period of 10 or more years immediately preceding death.  See 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015). 

For VA purposes, the term "child" includes an unmarried person, who is under the age of 18 years or became permanently incapable of self-support before reaching the age of 18 years.  38 U.S.C.A. § 101 (4) (West 2014); 38 C.F.R. § 3.57 (a) (2015). 

A veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self-support as of his or her 18th birthday.  38 C.F.R. § 3.356 (a) (2015).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. §  3.356 (b) (2015).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356 (b)(1) (2015).  

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356 (b) (2015). 

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356 (b) (2015). 

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (b) (2015). 

In determining whether an individual is entitled to the status of "child" by virtue of permanent incapability of self-support, VA must analyze the claimant's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445   (1993); see also 38 C.F.R. § 3.356 (2015) (providing that child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years).  If the claimant is shown to have been capable of self-support at 18, VA need go no further.  If, however, the record reveals that the claimant was permanently incapable of self-support at 18, VA then considers whether the evidence shows that her condition has changed since that time.  Id. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
Here, the record shows that the Appellant was born in September 1978 and attained the age of 18 in September 1996.  Thus, the issue which must first be resolved is whether the Appellant was permanently incapable of self-support by reason of mental or physical disability at the time of his 18th birthday.  Only if the record shows that the Appellant was permanently disabled at age 18 does his subsequent condition then become relevant.  Dobson, 4 Vet. App. at 445.  His current level of disability is not pertinent to the question to resolved herein.  

Records assembled in development of the claim include elementary school individualized education programs (IEPs) which demonstrate that the Appellant exhibited problems getting along with other students, wore orthopedic shoes, had slow academic progress, as well as many absences for his physical disabilities, and that he fell behind his expected progress at various points in his education.  Nevertheless, records indicate that he was able to graduate from high school in 1997 and later went on to earn a Bachelor's degree.

SSA records show that in a September 2010 decision, an Administrative Law Judge (ALJ) determined that the Appellant was permanently disabled due to severe psychiatric disabilities but was not permanently disabled prior to June 30, 2008.  Treatment records associated with the decision indicate that the Appellant was diagnosed with psychiatric disorders in 2008, following a motor vehicle accident in February 2008.  See e.g. July 2009 treatment record.  The SSA decision did not indicate that the Appellant was deemed disabled based upon his reported physical disabilities.  A February 2008 SSA interview questionnaire includes the Appellant's report that his conditions first interfered with his ability to work in April 2004.  He also reported that he became unable to work due to his conditions in February 2008, but reported that he stopped working in August 2007.

An August 2011 evaluation for aid and attendance indicates that, at that time, the Appellant required home care for someone to help him wash his back, put on his shoes, cook his meals, and assist with shaving, zippers, buttons, and gripping.  

A hand-written letter dated in October 2013, by a private physician, indicates that the Appellant is currently permanently disabled due to mental and physical disorders, many of which began when he was a child. 

During the hearing before the Board, the Appellant reported that he grew up with his mother and lived with her for a period after high school.  He also reported that although he no longer lived with his mother, she still cooked and cleaned for him because he was unable to do those things for himself. 

An April 2014 letter from the Appellant's mother regarding the Appellant's childhood indicated that the Appellant had developmental delays with performing activities as an infant and toddler.  She explained that he had difficulty learning to walk and that his legs bowed.  She reported that when the Appellant was five, he was diagnosed with a tibia torsion and meta carpal disorder.  She also reported that the Appellant missed lots of school due to achy legs and knees, swollen feet, and hip aches.  She described his difficulty with daily activities such as bathing, face washing, dressing, eating cereal, tying shoe strings, and gripping a hair brush or bar of soap and that such activities were very difficult for the Appellant and took him a long time.  She also noted that she observed effects of the Appellant's asthma including lying on the floor, appearing to be unable to breathe, and complaining of chest pains.  She also reported that when the Appellant was 16, he was diagnosed with venous angioma and that it affected the supply of oxygen to the Appellant's blood cells.  

A September 2015 VA examiner reviewed all of the foregoing evidence and found that the Appellant was not unable to care for himself prior to age 18.  The examiner considered the October 2013 opinion when making such determination.  The Board acknowledges that initially, the September 2015 VA examiner indicated that he was not provided with all of the records in the file.  However, approximately three days after the examiner's original statement was issued, the examiner interviewed the Appellant and the Appellant's mother and was able to view the entire electronic file, including the SSA records.  The September 2015 VA examiner based his addendum opinion on a review of the same, and found that the Appellant was not permanently disabled at or prior to age 18.  

The September 2015 VA examiner explained that the impairments noted in the Appellant's school record, including asthma and tibial torsion, are not alone sufficient to support the claim of total disability.  Further, the VA examiner explained that the October 2013 physician's note listed many diagnoses, most of which were made after the Appellant turned 18 and that the physician provided no information about the severity of the disorders, dates of onset/history, or treatment.  The VA examiner also based the negative opinion on the fact that the Appellant was evasive about his employment status after high school, stating he did not remember whether he was ever employed, even though he was able to respond to other historical questions quickly and in great detail.  The VA examiner also noted that the SSA documents suggested that the Appellant was employed at some point after high school.  

Based on the foregoing, the Board finds that the record in this case establishes that the Appellant is currently unable to maintain employment due to mental and physical disabilities.  See e.g., September 2010 SSA decision, August 2011 evaluation for aid and attendance, and October 2013 private physician opinion.  The evidence does not show, however, that the Appellant's disabilities, if they existed prior to, or on, his 18th birthday, were so severe as to render him unemployable on or before his 18th birthday. 

In reaching this conclusion, the Board has considered the evidence in support of the claim, including the school records regarding the Appellant's mental and physical disabilities prior to age 18, the Appellant's mother's statement regarding the Appellant's disabilities prior to age 18, the October 2013 letter from the Appellant's current physician regarding his disabilities that currently render him permanently disabled and an indication that some of the disabilities began during the Appellant's childhood, as well as the Appellant's written statements and sworn testimony.  

The Board acknowledges that there are opposing medical opinions of record regarding the possibility that the Appellant was unable to care for himself prior to age 18, but the Board finds that the September 2015 VA opinion outweighs the October 2013 private opinion.  First, the October 2013 private opinion does not expressly state that the Appellant was permanently disabled prior to age 18.  Resolving doubt, the Board has considered the opinion as favorable with respect to permanent disability prior at, or prior to, age 18.  However, the October 2013 private opinion did not identify the evidence relied upon to render the opinion, and appeared to be based upon current disabilities that were not documented as being in effect when the Appellant was 18 (including sleep apnea and PTSD).  There is no indication that the private physician treated the Appellant when he was 18.  The Board affords the October 2013 private physician's opinion only limited probative value as it lacks specificity regarding information about the severity of the disorders prior to the Appellant's 18th birthday, dates of onset/history, or treatment.

Moreover, as the September 2015 VA examiner reviewed and considered all of the evidence of record and stated clear bases for the negative opinion, the Board find that the September 2015 VA addendum opinion is adequate and affords the opinion a high probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board acknowledges that the September 2015 VA examiner also mentioned that the determination was based in part as a result of finding that the Appellant was not deemed fully disabled by SSA when he originally filed for SSA disability in May 1997.  The source of the examiner's information regarding an application made in 1997 is unclear to the Board as SSA records in the file do not include a decision dated in 1997 or the medical evidence dated during the Appellant's childhood.  It appears that the Appellant may have offered this information during the September 2015 interview with the examiner.  Notwithstanding the potential inconsistency, the remaining bases for the negative opinion cited by the September 2015 VA examiner are consistent with the evidence of record such that the Board finds that a remand for clarification would unduly delay resolution of the claim. 

Based on all of the foregoing medical and lay evidence, the Board finds that the weight of the evidence is against a finding that the Appellant was permanently disabled at the time of his 18th birthday.  In reaching its decision, the Board acknowledges the hurdles that the Appellant faced prior to the age of 18.  The Board finds it significant that despite these impairments, the Appellant was able to graduate from high school and later earn a Bachelor's degree.  The Board notes that such achievements do not provide evidence in favor of finding that the Appellant had been rendered permanently incapable of self-support prior to turning 18 years old. 

The Board is sympathetic to the Appellant's situation and has considered the October 2013 opinion of the private physician who indicated that the Appellant's disabilities began during childhood, as well as the arguments of the Appellant, his mother, and his representative to the effect that the Board should find that the Appellant was permanently disabled prior to age 18.  

While the Board appreciates the Appellant's mother's statements regarding the Appellant's conditions at or prior to age 18, and finds them to be generally competent and credible, the Board finds that the statements are outweighed by the September 2015 VA examiner's opinion.  As discussed above, the VA examiner considered the Appellant's mother's statements when rendering the negative opinion. 

The Board has also considered the Appellant's statements regarding the severity of his physical and mental disabilities at or prior to age 18, but the Board finds the statements lack credibility.  In this regard, the September 2015 VA examiner noted that the Appellant was evasive regarding his employment history.  Moreover, the Appellant's statements are inconsistent when compared with those he made while seeking SSA benefits as he reported to SSA that his conditions did not interfere with his ability to work until April 2004, nearly eight years after he reached the age of 18.  As a medical professional who personally interviewed the Appellant found the Appellant to be evasive, and the Appellant has offered inconsistent statements, the Board find the Appellant's statements lack credibility and therefore, are afforded little to no probative value. 

In this case, the evidence of record establishes that the Appellant was not permanently incapable of self-support by reason of physical or mental defect at the age of 18 years.  Because the criteria for helpless child benefits are not met, the preponderance of the evidence is against the Appellant's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to dependency and indemnity compensation (DIC) as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


